Citation Nr: 9901674	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  98-05 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than October 31, 
1996, for an award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
rendered in March 1997, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

The appeal was received and docketed at the Board in 1998.  

The first issue listed on the title page will be addressed in 
the decision below.  The second issue listed on the title 
page will be addressed in a remand appearing at the end of 
the decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that a diagnosis of panic disorder given 
him by VA in 1986, at which time he had a claim pending for 
service connection for psychiatric disability, was erroneous 
in that he should have been assessed as having PTSD.  He 
therefore feels that July 1986, the date of such 1986 claim, 
should comprise the proper effective date for his subsequent 
award of service connection for PTSD.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claim for an 
effective date earlier than October 31, 1996, for an award of 
service connection for PTSD is without legal merit. 


FINDINGS OF FACT

1.  The veterans original claim for service connection for 
PTSD was received at the RO on February 3, 1988.  

2.  Service connection for PTSD was denied by the RO in a 
rating decision entered in February 1989; a Notice of 
Disagreement was not received within one year of notice of 
such denial.

3.  Subsequent to the receipt of the veterans reopened claim 
for service connection for PTSD on October 31, 1996, the 
presence of PTSD was initially confirmed in conjunction with 
a VA examination performed in January 1997.


CONCLUSION OF LAW

The requirements for an effective date for an award of 
service connection for PTSD prior to October 31, 1996, have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the law, in the context of this issue on appeal, the 
effective date for an award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The record reflects the submission to the RO, in July 1986, 
of a claim from the veteran requesting service connection for 
a nervous condition.  Thereafter, on February 3, 1988, 
the veteran submitted (through his representative, on VA Form 
1-646) a claim for service connection for post traumatic 
stress disorder.  Service connection for PTSD was 
subsequently denied by the RO in a rating decision entered in 
February 1989.  The veteran did not file a Notice of 
Disagreement within one year of notice of that decision and, 
thus, the February 1989 denial of service connection became 
final.  See 38 U.S.C.A. § 7105 (West 1991).  A final decision 
is accepted as correct in the absence of clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a).  No allegation 
that the February 1989 rating denial of service connection 
for PTSD involved such error has been asserted. 

In conjunction with his appeal for entitlement to an 
effective date earlier than October 31, 1996, for an award of 
service connection for PTSD, the veteran asserts that a 
diagnosis of panic disorder given him by VA in 1986, at which 
time he had a claim pending for service connection for 
psychiatric disability, was erroneous in that he should have 
been assessed as having PTSD.  He therefore feels that July 
1986, the date of such 1986 claim, should comprise the proper 
effective date for his subsequent award of service connection 
for PTSD.  In this regard, as noted above, in July 1986, the 
veteran submitted a claim requesting service connection for a 
nervous condition.  Also of record is a report pertaining 
to VA outpatient treatment rendered the veteran in July 1986, 
the impression on which is panic disorder.  

Subsequent to the above-cited unappealed February 1989 rating 
denial of service connection for PTSD, the next document 
making any reference to PTSD was an item of correspondence 
from the veteran, received at the RO on October 31, 1996, 
wherein he asserted entitlement to service connection for 
PTSD.  Following the veterans assessment as having PTSD 
in conjunction with his examination by VA in January 1997, 
service connection for PTSD was granted in a rating decision 
entered in March 1997, effective from October 31, 1996, the 
date of receipt of the veterans reopened claim for service 
connection therefor.

Since the above-cited February 1989 rating denial of service 
connection for PTSD became final and has not been asserted to 
have involved clear and unmistakable error, the date of 
receipt of the veterans reopened claim for service 
connection for such condition (i.e., October 31, 1996) is, 
pursuant to the law and regulation set forth above, the 
proper effective date for the grant (in the March 1997 rating 
decision) of such benefit.  

As to the veterans assertion that VA erred in assessing him 
as having a panic disorder in 1986, the Board would 
respectfully point out that, even if the veteran had been 
diagnosed by VA as having PTSD at that time, such 
consideration would still not authorize the assignment of an 
effective date for service connection therefor based on the 
above-addressed 1986 claim inasmuch as such claim merely 
requested service connection for a nervous condition and 
the veterans initial claim for service connection for PTSD 
was not received until, as noted above, February 1988.  Such 
latter claim, however, was the basis for the February 1989 
rating denial of service connection for PTSD which became 
final, and the date of receipt of such claim (February 1988) 
therefore cannot comprise the effective date of the 
subsequent grant (in March 1997, based on the above-cited 
reopened claim received on October 31, 1996) of service 
connection for PTSD.  Rather, the February 1988 claim merely 
comprised the veterans initial claim for such benefit.  As 
noted above, the veterans reopened claim for service 
connection for such condition was received by VA on October 
31, 1996, and such date is, pursuant to the law and 
regulation set forth above, the proper effective date for the 
grant (in the March 1997 rating decision) of such benefit.  

Given the foregoing reasoning, then, and since the law rather 
than the evidence is dispositive of the resolution of this 
issue on appeal, the claim for entitlement to an effective 
date earlier than October 31, 1996, for an award of service 
connection for PTSD is without legal merit and is, 
accordingly, denied.  See Sabonis, supra.


ORDER

An effective date earlier than October 31, 1996, for an award 
of service connection for PTSD is denied.  


REMAND

Concerning his claim for an increased rating for PTSD, the 
veteran contends, in substance, that such condition is more 
severely disabling than presently (i.e., at 30 percent) 
rated.  The Board notes that essentially the only evidence of 
record on which it might adjudicate the veterans above-cited 
increased rating claim is the report of his examination by VA 
in January 1997.  However, such examination was performed in 
conjunction with the veterans claim for service connection 
for PTSD as opposed to the currently pending increased rating 
claim and, in any event, the report of such examination is 
nearly devoid of pertinent mental status examination 
findings, as a consequence of which appellate adjudication 
is, at least substantively, significantly compromised.  The 
Board is, therefore, of the view that another VA examination, 
as specified in greater detail below, should be accomplished 
before the related increased rating claim is addressed on 
appeal.  Further development to facilitate the accomplishment 
of the same is, consequently, specified below.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a board 
certified psychiatrist, if available, to 
determine the current severity of his 
service-connected PTSD.  Further, the 
examiner is specifically requested to 
assign a score representative of the 
veteran's service-connected psychiatric 
disability-related Global Assessment of 
Functioning.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.  

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veterans claim for an 
increased rating for PTSD.  In 
readjudicating such claim, the RO should 
consider the revised criteria pertaining 
to the evaluation of mental disorders, 
38 C.F.R. Part 4 (effective November 7, 
1996), as well as the criteria in effect 
prior to November 7, 1996, rating the 
veteran under the criteria most favorable 
to him. 

4.  If the remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
